DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment filed on December 3, 2020, in which claims 1, 7 and 13 have been amended.  Accordingly, claims 1, 3-7, 9-13 and 16-24 remain pending for examination.
Status of Claims
3.	Claims 1, 3-7, 9-13 and 16-24 are pending, of which claims 1, 3, 4, 7, 9, 10, 13, 16-20 and 22 are rejected under 35 U.S.C. 103.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	Claims 1, 3, 4, 7, 9, 10, 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER et al. (United States Patent Application Publication No. US 2016/0072852 A1), hereinafter “KELLER” in view of CHUTTANI et al. (United States Patent Application Publication No. US 2016/0095151 A1), hereinafter “CHUTTANI” in view of DARKO JOSEPH LISAK (United States Patent Application Publication No. US 2014/0370886 A1), hereinafter “LISAK”.
	As to claim 7, KELLER discloses a terminal, comprising (terminal used in methods of FIGS. 2 and 3, shown in detail in FIG. 8) (KELLER, FIGS. 2, 3 and 8):	a receiver configured to (terminal shown in FIG. 8 and including an interface 862 via which paging requests can be received and/or via which the paging rejections, paging responses, support indications and/or registration requests may be received and transmitted) (KELLER, FIG. 8, paragraph [0140]):(wherein with respect to FIGS. 2 and 3, KELLER discloses a method used in association with terminating a circuit switched signaling service to a terminal via a circuit switched access of a mobile network, and signaling exchanges for a call continuity procedure for the IP domain based call of the terminal 108 shown in FIGS. 2 and 3, respectively. At least impliedly, IMS call is set up for terminal 108) (KELLER, FIGS. 2 and 3, paragraphs [0076]-[0077]); and		receive a second notification message that comprises a circuit switched (CS) notification message, a first indication message from a network side device, or a second IMS incoming call notification message (wherein at step 220b of FIG. 2, KELLER teaches that the terminal 108 receives a paging request from the second control node 104 via the packet switched access, and that the paging request is for circuit switched signaling service to be terminated to the terminal 108) (KELLER, FIG. 2, paragraph [0078]);	a connection establisher coupled to the receiver and configured to (determination module 866 for implementing determination functionalities of the terminal 808, as well as functionality of the terminal 808 relating to the receiving of a paging request) (KELLER, FIG. 8, paragraph [0140]):		establish a first IMS call connection based on the first notification message (again, IMS call is established) (KELLER, paragraph [0077]); and		allocate a resource for the first IMS call connection (wherein again, at step 110 (See again, FIG. 2, also shown in FIG. 1) as the call via the IP domain and the packet switched access is established for the terminal 108, the terminal 108 is able to send data to and/or receive data from a radio access, as well as currently communicate with a peer end of the established call and can include an IMS video call, which inherently provides for allocating a video resource) (KELLER, paragraphs [0063] and [0077]); and	a connection releaser coupled to the receiver and configured to (also including control module 870 for implementing various control functionalities of the terminal 808) (KELLER, FIG. 8, paragraph [0140]):		determine, based on the second notification message, whether the first IMS call connection is in an establishment process (wherein at step 222, the terminal 108 determines whether a call via the internet protocol domain and the packet switched access is established or is currently being established for the terminal 108) (KELLER, FIG. 2, paragraph [0078]); and	release a the first IMS call connection when the first IMS call connection is in the establishment process (wherein as shown in the upper portion of FIG. 3, KELLER teaches that it is assumed that a paging rejection is sent in step 228a (also shown at the bottom of FIG. 2) from the terminal 108 to the second control node 104 via the packet switched access. The paging rejection comprises a call continuity indication. Subsequent to a receipt of the paging rejection the second control node 104 sends (in  step 336 of FIG. 3) a further paging rejection to the first control node 102 and in a step 338 a request to the access node 106 to initiate the call continuity procedure for the IP domain based call of the terminal 108. Accordingly, the first control node 102 may be informed to continue the applicable circuit switched procedure in the circuit switched access. The access node 106 initiates a step 340, triggered by the received paging request, for the call continuity procedure for the call of the terminal 108. The terminal 108 accordingly participates in the performance of the call continuity procedure, particularly for the call, in the step 340. In accordance with a successful call continuity procedure, the call via the IP domain is transferred from the packet switched access to the circuit switched access. The termination of the circuit switched signaling service to the terminal 108 is then continued to the terminal 108 via the circuit switched access via which access the terminal 108 is then attached to the mobile network 100 and may communicate with a peer end) (KELLER, FIGS. 2 and 3, paragraph [0096]).  KELLER does not explicitly disclose to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process.	In an analogous art however, CHUTTANI discloses to release a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process (wherein CHUTTANI teaches a method 400 (See FIG. 4) for improved transitions with session continuity between wireless protocols, which involve a UE 100 transitioning from a VoLTE protocol to a SRLTE protocol. In particular, the UE 100 may initially be attached to the LTE-RAN 222 featuring PS connectivity and may be VoLTE enabled and registered with the IMS 250 (step 405). In step 410, the user of the UE 100 may elect to disable the VoLTE service, and thus the UE 100 (at step 415), may be deregistered from the IMS 250, which at step 420 places the UE 100 into an idle state, e.g., a radio resource control (“RRC”) inactive state or “RRC_IDLE” state) (CHUTTANI, FIG. 4, paragraphs [0033]-[0034]).	KELLER and CHUTTANI are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER and CHUTTANI before him or her, to modify the terminal 108 of KELLER to include the additional limitation of release a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process, as disclosed in CHUTTANI, with reasonable expectation that this would result in improved network signaling exchanges having the added benefit of reduced latencies by having the terminal enter into a resource-idle state and allowing the terminal to keep the same IP address when transitioning from PS to CS, thereby maintaining session continuity (See CHUTTANI, paragraphs [0031] and [0038]).  This method of improving the terminal 108 of KELLER was well within the ordinary ability of one of ordinary skill in the art based on the teachings of CHUTTANI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER with CHUTTANI to obtain the invention as specified in claim 7.  KELLER-CHUTTANI does not explicitly disclose to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process.	However in an analogous art, LISAK teaches to start a timer for establishing a first IMS call connection (wherein LISAK teaches that to address the potential drawback of dropped calls during hand-off, a mobile device 1004 includes a call continuity timer, which is started when a SIP BYE message is received. That is, rather than the mobile device 1004 immediately acting on the SIP BYE message, the mobile device 1004 instead delays processing the SIP BYE to provide a window of opportunity for a delayed handover command to be received) (LISAK, paragraph [0096]);	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process (wherein LISAK further teaches that when the SIP BYE message is received, the mobile device 1004 to release its resources pertaining to the PS session, such as the CODEC and PS voice bearer) (LISAK, paragraph [0095]).	KELLER-CHUTTANI and LISAK are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER-CHUTTANI and LISAK before him or her, to modify the terminal 108 of KELLER-CHUTTANI to include the additional limitations of to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process, as disclosed in LISAK, with reasonable expectation that this would result in preventing dropped calls (See LISAK, paragraph [0096]).  This method of improving the terminal 108 of KELLER-CHUTTANI was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LISAK.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER-CHUTTANI with LISAK to obtain the invention as specified in claim 7.  
	Regarding claim 9, KELLER-CHUTTANI-LISAK discloses the terminal of claim 7, wherein the CS notification message comprises a CS incoming call notification message, a notification message indicating that a CS call connection is established, a message indicating that a CS call is to be set up, or a second indication message indicating that a CS call ends (again, the paging request for terminating circuit switched signaling service) (KELLER, paragraph [0078]).  The motivation regarding the obvious of claim 7 is also applied to claim 9.
	Regarding claim 10, KELLER-CHUTTANI-LISAK discloses the terminal of claim 7.  KELLER does not expressly disclose, but CHUTTANI discloses wherein the first indication message instructs the terminal to release the resource occupied by the first IMS call connection (again, releasing radio resources (RRC-inactive). As well, CHUTTANI discloses that it may be an evolved Node B (eNB) or other network component of the LTE-RAN 222 that provides the UE 100 with an instruction to enter the idle state) (CHUTTANI, paragraph [0034]).	As discussed above, KELLER and CHUTTANI are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the Application, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER and CHUTTANI before him or her, to modify the terminal 108 of KELLER to include the additional limitation of wherein the first indication message instructs the terminal to release the resource occupied by the first IMS call connection, as disclosed in CHUTTANI, with reasonable expectation that this would result in improved network signaling exchanges having the added benefit of reduced latencies by having the terminal enter into a resource-idle state and allowing the terminal to keep the same IP address when transitioning from PS to CS, thereby maintaining session continuity (See CHUTTANI, paragraphs [0031] and [0038]).  This method of improving the terminal 108 of KELLER was well within the ordinary ability of one of ordinary skill in the art based on the teachings of CHUTTANI.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER with CHUTTANI to obtain the invention as specified in claim 10.
	Claims 1, 3 and 4 include “method” claims that perform limitations substantially as described in “terminal” claims 7, 9 and 10, respectively, and do not appear to contain any additional features with regard to novelty and/or inventive step; therefore, they are rejected under the same rationale.
	Regarding claim 13, KELLER discloses a terminal, comprising (wherein as discussed and shown above at the rejection of independent claim 7, KELLER discloses a terminal used in methods of FIGS. 2 and 3, shown in detail in FIG. 8) (KELLER, FIGS. 2, 3 and 8):	a processor coupled to the transceiver (terminal shown in FIG. 8 and including an interface 862 via which paging requests can be received and/or via which the paging rejections, paging responses, support indications and/or registration requests may be received and transmitted and coupled to processor 860 adapted to perform the functionalities of the terminal 808) (KELLER, FIG. 8, paragraph [0140]); and	a memory coupled to the processor and storing instructions that, when executed by the processor, cause the terminal to (further including memory 864 coupled to the one or more processors 860, which may include a ROM, e.g., a flash ROM, a RAM, e.g., a DRAM or SRAM, a mass storage, e.g., a hard disk or solid state disk, or the like, and may include suitably configured program code, particularly embodied as one or more modules, to be executed by the one or more processors 860 so as to implement the functionalities of the terminal 808) (KELLER, FIG. 8, paragraph [0140]):		receive a first notification message that comprises a first Internet Protocol (IP) multimedia subsystem (IMS) incoming call notification message (wherein with respect to FIGS. 2 and 3, KELLER discloses a method used in association with terminating a circuit switched signaling service to a terminal via a circuit switched access of a mobile network, and signaling exchanges for a call continuity procedure for the IP domain based call of the terminal 108 shown in FIGS. 2 and 3, respectively. At least impliedly, IMS call is set up for terminal 108) (KELLER, FIGS. 2 and 3, paragraphs [0076]-[0077]);		establish a first IMS call connection based on the first notification message (again, IMS call is established) (KELLER, paragraph [0077]);		allocate a resource for the first IMS call connection (wherein again, at step 110 (See again, FIG. 2, also shown in FIG. 1) as the call via the IP domain and the packet switched access is established for the terminal 108, the terminal 108 is able to send data to and/or receive data from a radio access, as well as currently communicate with a peer end of the established call and can include an IMS video call, which inherently provides for allocating a video resource) (KELLER, paragraphs [0063] and [0077]);		receive a second notification message that comprises a circuit switched (CS) notification message, a first indication message from a network side device, or a second IMS incoming call notification message (wherein as above, at step 220b of FIG. 2, KELLER teaches that the terminal 108 receives a paging request from the second control node 104 via the packet switched access, and that the paging request is for circuit switched signaling service to be terminated to the terminal 108) (KELLER, FIG. 2, paragraph [0078]);		determine, based on the second notification message, whether the first IMS call connection is in an establishment process (wherein again, at step 222, the terminal 108 determines whether a call via the internet protocol domain and the packet switched access is established or is currently being established for the terminal 108) (KELLER, FIG. 2, paragraph [0078]); and	release the first IMS call connection when the first IMS call connection is in the establishment process (wherein as discussed and shown above with respect to the rejection of independent claim 7, KELLER discloses (See again, top of FIG. 3) that a paging rejection is sent in step 228a (also shown at the bottom of FIG. 2) from the terminal 108 to the second control node 104 via the packet switched access. The paging rejection comprises a call continuity indication. Subsequent to a receipt of the paging rejection the second control node 104 sends (in  step 336 of FIG. 3) a further paging rejection to the first control node 102 and in a step 338 a request to the access node 106 to initiate the call continuity procedure for the IP domain based call of the terminal 108. Accordingly, the first control node 102 may be informed to continue the applicable circuit switched procedure in the circuit switched access. The access node 106 initiates a step 340, triggered by the received paging request, for the call continuity procedure for the call of the terminal 108. The terminal 108 accordingly participates in the performance of the call continuity procedure, particularly for the call, in the step 340. In accordance with a successful call continuity procedure, the call via the IP domain is transferred from the packet switched access to the circuit switched access. The termination of the circuit switched signaling service to the terminal 108 is then continued to the terminal 108 via the circuit switched access via which access the terminal 108 is then attached to the mobile network 100 and may communicate with a peer end) (KELLER, FIGS. 2 and 3, paragraph [0096]).  KELLER does not explicitly disclose to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process.	However in an analogous art, CHUTTANI discloses to release a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process (wherein CHUTTANI teaches a method 400 (See FIG. 4) for improved transitions with session continuity between wireless protocols, which involve a UE 100 transitioning from a VoLTE protocol to a SRLTE protocol. In particular, the UE 100 may initially be attached to the LTE-RAN 222 featuring PS connectivity and may be VoLTE enabled and registered with the IMS 250 (step 405). In step 410, the user of the UE 100 may elect to disable the VoLTE service, and thus the UE 100 (at step 415), may be deregistered from the IMS 250, which at step 420 places the UE 100 into an idle state, e.g., a radio resource control (“RRC”) inactive state or “RRC_IDLE” state) (CHUTTANI, FIG. 4, paragraphs [0033]-[0034]).	KELLER and CHUTTANI are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the Application, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER and CHUTTANI before him or her, to modify the terminal 108 of KELLER to include the additional limitation of release a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process, as disclosed in CHUTTANI, with reasonable expectation that this would result in improved network signaling exchanges having the added benefit of reduced latencies by having the terminal enter into a resource-idle state and allowing the terminal to keep the same IP address when transitioning from PS to CS, thereby maintaining session continuity (See CHUTTANI, paragraphs [0031] and [0038]).  This method of improving the terminal 108 of KELLER was well within the ordinary ability of one of ordinary skill in the art based on the teachings of CHUTTANI.	Therefore, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER with CHUTTANI to obtain the invention as specified in claim 13.  KELLER-CHUTTANI does not explicitly disclose to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process.	However in an analogous art, LISAK teaches to start a timer for establishing a first IMS call connection (wherein LISAK teaches that to address the potential drawback of dropped calls during hand-off, a mobile device 1004 includes a call continuity timer, which is started when a SIP BYE message is received. That is, rather than the mobile device 1004 immediately acting on the SIP BYE message, the mobile device 1004 instead delays processing the SIP BYE to provide a window of opportunity for a delayed handover command to be received) (LISAK, paragraph [0096]);	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process (wherein LISAK further teaches that when the SIP BYE message is received, the mobile device 1004 to release its resources pertaining to the PS session, such as the CODEC and PS voice bearer) (LISAK, paragraph [0095]).	KELLER-CHUTTANI and LISAK are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER-CHUTTANI and LISAK before him or her, to modify the terminal 108 of KELLER-CHUTTANI to include the additional limitations of to start a timer for establishing a first IMS call connection;	to release, before the timer for establishing the first IMS call connection expires, a resource occupied by the first IMS call connection when the first IMS call connection is in the establishment process, as disclosed in LISAK, with reasonable expectation that this would result in preventing dropped calls (See LISAK, paragraph [0096]).  This method of improving the terminal 108 of KELLER-CHUTTANI was well within the ordinary ability of one of ordinary skill in the art based on the teachings of LISAK.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER-CHUTTANI with LISAK to obtain the invention as specified in claim 13.
	Regarding claim 16, KELLER-CHUTTANI-LISAK discloses the terminal of claim 13, wherein the second notification message comprises the circuit switched (CS) notification message (again, paging request is for circuit switched signaling service to be terminated to the terminal 108) (KELLER, FIG. 2, paragraph [0078]).  The motivation regarding the obvious of claim 13 is also applied to claim 16.
	Regarding claim 17, KELLER-CHUTTANI-LISAK discloses the terminal of claim 13, wherein the second notification message comprises the first indication message (wherein as above, paging request of 220b is received from second control node 104) (KELLER, FIG. 2, paragraph [0078]).  The motivation regarding the obvious of claim 13 is also applied to claim 17.
	Regarding claim 18, KELLER-CHUTTANI-LISAK discloses the terminal of claim 13, wherein the CS notification message comprises a CS incoming call notification message, a notification message indicating that a CS call connection is established, a message indicating that a CS call is to be set up, or a second indication message indicating that a CS call has ended (wherein again, paging request may comprise a corresponding identification of the circuit switched signaling service to be terminated to the terminal 108 via the circuit switched access) (KELLER, FIG. 2, paragraphs [0064] and [0078]).  The motivation regarding the obvious of claim 13 is also applied to claim 18.
	Regarding claim 19, KELLER-CHUTTANI-LISAK discloses the terminal of claim 13.  KELLER does not expressly disclose, but CHUTTANI discloses wherein the first indication message instructs the terminal to release the resource occupied by the first IMS call connection (again, evolved Node B (eNB) or other network component of the LTE-RAN 222, provides the UE 100 with an instruction to enter the idle state) (CHUTTANI, paragraph [0034]).	As discussed above, KELLER and CHUTTANI are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER and CHUTTANI before him or her, to modify the terminal 108 of KELLER to include the additional limitation of wherein the first indication message instructs the terminal to release the resource occupied by the first IMS call connection, as disclosed in CHUTTANI, with reasonable expectation that this would result in improved network signaling exchanges having the added benefit of reduced latencies by having the terminal enter into a resource-idle state and allowing the terminal to keep the same IP address when transitioning from PS to CS, thereby maintaining session continuity (See CHUTTANI, paragraphs [0031] and [0038]).  This method of improving the terminal 108 of KELLER was well within the ordinary ability of one of ordinary skill in the art based on the teachings of CHUTTANI.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER with CHUTTANI to obtain the invention as specified in claim 19.
7.	Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KELLER-CHUTTANI-LISAK and further in view of SAXENA et al. (United States Patent Application Publication No. US 2017/0094485 A1), hereinafter “SAXENA”.
	Regarding claim 20, KELLER-CHUTTANI-LISAK discloses the terminal of claim 13, but does not expressly disclose wherein the second notification message comprises the second IMS incoming call notification message.	However SAXENA discloses wherein a second notification message comprises a second IMS incoming call notification message (wherein a first SIP invite for setting up a VoLTE call may be received at step 501 (See FIG. 5), and transmitted from IMS PDN gateway 1010. At step 555, the RRC paging is received (mapped to recited “second notification message”), including the UE-identity from the paging record which matches a UE identity allocated by upper layers. The ASM 1080 may then match (arbitrate or compare) preconfigured APNs or preconfigured enumerated core network domains with the message identification information 124, e.g., enumerated core network domain type, from the page 122. The identification information may also include an enumerated IMS type) (SAXENA, FIG. 5, paragraphs [0046] and [0062]-[0064]).	KELLER-CHUTTANI-LISAK and SAXENA are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER-CHUTTANI-LISAK and SAXENA before him or her, to modify the terminal 108 of KELLER-CHUTTANI-LISAK to include the additional limitation of wherein the second notification message comprises the second IMS incoming call notification message, as disclosed in SAXENA, with reasonable expectation that this would result in improved network signaling exchanges having the added benefit of preventing waste of radio resources and even interruption of ongoing CS calls by facilitating receiving an SMS or caller-ID and identifying and utilizing information from the paging record to determine if the ongoing call should be suspended (See SAXENA, paragraph [0003]).  This method of improving the terminal 108 of KELLER-CHUTTANI-LISAK was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SAXENA.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER-CHUTTANI-LISAK with SAXENA to obtain the invention as specified in claim 20.
	Regarding claim 22, KELLER-CHUTTANI-LISAK discloses the terminal of claim 20, wherein after releasing the resource occupied by the first IMS call connection, the instructions further cause the terminal to establish a second IMS call connection based on the second IMS incoming call notification message (wherein SAXENA further teaches controlling the ongoing network connection 112 may include suspending a second packet switched network connection on a second subscriber identity module, e.g., second SIM 222, and activating a first packet switched network connection on a first subscriber identity module, e.g., first SIM 111, for example, if the second packet switched network connection is 2G, it may be suspended, while a first packet switched network connection, e.g., 4G, is established in order to take advantage of the 4G connection or to receive the page and associated packet switched data for the, e.g., first SIM 111) (SAXENA, paragraph [0058]).	KELLER-CHUTTANI-LISAK and SAXENA are analogous art because they each provide for and deal with embodiments that are from the same problem solving area, namely, switching wireless protocols during call setup/establishment procedures.	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KELLER-CHUTTANI and SAXENA before him or her, to modify the terminal 108 of KELLER-CHUTTANI to include the additional limitation of wherein after releasing the resource occupied by the first IMS call connection, the instructions further cause the terminal to establish a second IMS call connection based on the second IMS incoming call notification message, as disclosed in SAXENA, with reasonable expectation that this would result in improved network signaling exchanges having the added advantage of a 4G connection (See SAXENA, paragraph [0058]).  This method of improving the terminal 108 of KELLER-CHUTTANI-LISAK was well within the ordinary ability of one of ordinary skill in the art based on the teachings of SAXENA.	Therefore, before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to combine the teachings of KELLER-CHUTTANI-LISAK with SAXENA to obtain the invention as specified in claim 22.
Allowable Subject Matter
8.	Claims 5, 6, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 21, 23 and 24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
10.	Applicant’s arguments, see page 10, filed December 3, 2020, with respect to Rejections of Claims 13 and 16-24 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The Rejections of Claims 13 and 16-24 under 35 U.S.C. § 112(b), as set forth in the previous Office action, have been withdrawn.
11.	Applicant’s arguments with respect to claims 1, 3-4, 7, 9-10, 13 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
12.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.  For instance, Coulas et al. (USPGPUB 2008/0089290) discloses at paragraph [0052] that when a Linger Timer is invoked and an IMS connection becomes inactive, a mobile station may, at any subsequent time before expiration of the Linger Timer, or otherwise before the inactive IMS connection is terminated, re-register the IMS connection, which stops the Linger Timer and returns the IMS connection to the active state (See Coulas, FIG. 3, paragraph [0052]).
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441